      Case 1:16-cr-00273-DLC Document 506 Filed 04/12/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :              16cr273-14 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
BRYAN DAFFIN,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On April 9, 2021, defense counsel informed the Court that

the defendant prefers that the hearing regarding specifications

of Violation of Probation scheduled for April 16, 2021 at 2:00

PM in this matter occur via videoconference as opposed to in

person.   On April 12, the Government filed a letter requesting a

60-day adjournment of the April 16 proceeding.         It is hereby

     ORDERED that April 16 proceeding is adjourned to June 18,

2021 at 10 a.m.

     IT IS FURTHER ORDERED that, the defendant having consented

to a videoconference, the conference on June 18 shall proceed

via the Microsoft Teams videoconference platform, if that

platform is reasonably available.      To access the conference,

paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NzllYTEwYzItNzg3Zi00OWM4LWJjYjAtNzkyZTBjYWMwMG

I5%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-
      Case 1:16-cr-00273-DLC Document 506 Filed 04/12/21 Page 2 of 3



919c-67c6543d3542%22%2c%22Oid%22%3a%22f281b8d8-5887-44a5-9566-

8c44f6aaf05d%22%7d

          To use this link, you may need to download software to

use the platform’s videoconferencing features. 1        The link in this

order is currently live.     Participants are directed to test

their videoconference setup in advance of the conference --

including their ability to access the link.        Defense counsel

shall assist the defendant in testing the videoconference

capability so that the defendant can participate by

videoconference.    Participants, including defense counsel, shall

report any difficulties accessing the link to chambers no later

than 24 hours in advance of the conference so that chambers may

assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:16-cr-00273-DLC Document 506 Filed 04/12/21 Page 3 of 3



and headset or speakers are all properly configured to work with

Microsoft Teams.      For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

             Call-in number:         917-933-2166
             Conference ID:          881 968 013#

     IT IS FURTHER ORDERED that should defendant wish to appear

in person, defense shall file a letter on ECF at any time, but

no later than June 11, requesting that the conference take place

in Courtroom 18B.


Dated:       New York, New York
             April 12, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
